HOBSON, Acting Chief Judge.
Appellant was convicted of attempted burglary. The trial judge retained jurisdiction over the first one-third of appellant’s sentence pursuant to section 947.-16(3), Florida Statutes (1979). In Williams v. State, 374 So.2d 1086 (Fla.2d DCA 1979), this court held that section 947.16(3) does not apply to attempts.
The trial judge also recommended that appellant never be considered for parole. Such a recommendation is improper, because the granting of parole is within the sole discretion of the Parole and Probation Commission. § 921.21, Fla.Stat. (1979).
Accordingly, the judgment and sentence is affirmed, but the retention of jurisdiction over the sentence pursuant to section 947.-16(3) and the judge’s recommendation concerning parole are hereby stricken.
BOARDMAN and OTT, JJ., concur.